Citation Nr: 1221917	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  08-04 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected status-post bunionectomy of the right foot (hereinafter denominated as a right foot condition).  

2.  Entitlement to service connection for a low back condition, to include as secondary to service-connected right foot condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from August 1982 to August 1985 and from January 1988 to December 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (the RO). 

The Veteran testified at a Travel Board hearing which was chaired by the undersigned at RO in July 2009.  A transcript of the hearing has been associated with the Veteran's VA claims folder. 

In February 2011 the Board assigned an increased rating of 20 percent for the service-connected right foot condition and denied service connection for a low back condition, to include as secondary to the right foot condition.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In an August 2011 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Partial Remand.  That part of the Board's decision that denied an evaluation in excess of 20 percent for the service-connected right foot condition and denied entitlement to service connection for a low back disorder, on a direct and secondary basis, was vacated and the Veteran's claim was remanded to the Board.  The Order called for the claim to be remanded in that the Board failed to consider evidence favorable to the increased rating claim and failed to apply the appropriate case law when considering the service connection claim.  


The issue of entitlement to a rating in excess of 20 percent for the right foot condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record fails to reflect that the Veteran's current low back condition is causally related to his service and was neither caused nor aggravated by his service-connected right foot disability. 


CONCLUSION OF LAW

The Veteran's low back condition is not causally related to his service and was not caused or aggravated by his service connected right foot condition.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Stegall Considerations

The Board remanded the Veteran's claims in November 2009 to provide him with an additional notice letter, obtain outstanding VA treatment records and to afford him a new VA examinations.  The Veteran was sent an additional notice letter in April 2010, VA treatment records from the VA facilities in Memphis, Tennessee, and Dallas, Texas, were obtained and associated with the Veteran's VA claims file, and he was afforded a new VA examinations in July 2010 with an addendum in August 2010.  Therefore, the Board finds that its remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veterans Claims Assistance Act of 2000 (the VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for increased ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490   (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claims, a letter dated in December 2006 fully satisfied the duty to notify provisions concerning his claims for service connection and an increased rating.  The Veteran was informed that evidence was needed showing his service-connected right foot disability had increased in severity.  He was informed of the types of evidence that could substantiate his claims, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his disabilities and informed that VA was responsible for obtaining any federal records, VA records, and a medical examination, if necessary. 

The Board notes that the Veteran was not notified the criteria for claims raised under the theory of secondary service connection prior to the initial adjudication of the Veteran's back claim.  Indeed, the Board notes that the Veteran did not claim that his back condition was caused by his service-connected right foot condition until much later in the appellate process.  However, as noted above, the Veteran was provided such notice relating to secondary service connection claims in the April 2010 notice letter and the claim was readjudicated in a September 2010 supplemental statement of the case (SSOC).  As such, there was not prejudice to the Veteran concerning the timing of these notice elements.  See Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records are in the file.  Additionally, private treatment records identified by the Veteran have been obtained and associated with the Veteran's claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  

The RO provided the Veteran appropriate VA examinations in January 2007 and July 2010 as well as the August 2010 addendum to the July 2010 VA examination.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability decided herein since he was last examined.  38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The January 2007 and July 2010 VA examination reports and the August 2010 addendum are thorough and supported by VA outpatient treatment records.  The VA examiners reviewed the Veteran's VA claims file, recorded subjective complaints and the objective findings and provided reasoned opinions and statements consistent with the remainder of the medical record.  Accordingly, the Board finds the January 2007 and July 2010 VA examination reports and the August 2010 addendum to be appropriate for the purposes of this decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2011). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007). 

Service Connection and Secondary Service Connection

To establish service connection for a claimed disability, the facts, as shown by the evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service, or by evidence that incurrence in service may be presumed.  See 38 U.S.C.A. §§ 1112, 1337 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

The Court has addressed the subject of service connection on many occasions. "Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999) and Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, under 38 C.F.R. § 3.303(b) , service connection may be awarded for a "chronic" condition when: (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307 ) and the Veteran presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a) (2011).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The determination as to whether the requirements of direct or secondary service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2011). 

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth v. West, 13 Vet.  App. 117, 120 (1999), the Court stated that in Savage it had clearly held that 38 C.F.R. § 3.303 does not relieve the claimant of his burden of providing a medical nexus. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.") 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (2011).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, supra. 

Discussion

As noted elsewhere in this decision, the Veteran has claimed service connection for his low back condition under the theories of direct and secondary service connection.  For the sake of economy, the Board will discuss the medical and other evidence of record under bother theories of entitlement together. 

Concerning Hickson/Wallin element (1), medical evidence of a current disability, it is uncontroverted that the Veteran has been diagnosed with scoliosis of the lumbar spine, osteoarthritis of the lumbar spine and a lumbar strain.  See VA treatment records dated in September 2006 and December 2006 as well as the July 2010 VA examination report, respectively.  Accordingly, Hickson/Wallin element (1) has been demonstrated. 

Concerning Hickson element (2), medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and the Veteran's service treatment records (STRs) are replete with records documenting the Veteran's low back injury dating from 1989 until his separation.  As such, Hickson element (2) has been demonstrated. 

The Board notes in passing that there is no evidence that the Veteran was diagnosed with arthritis of his low back within his first post-service year.  Although private treatment records reflect that the Veteran injured his low back in April 1992, within his first post-service year, the treatment records in connection with this injury reflect that he injured his low back while working in a warehouse.  See a private treatment record dated in April 1992.  Further, there was no arthritis noted in the Veteran's lumbar spine until the December 2006 VA CT scan.  As such, the aforementioned provisions of 38 C.F.R. §§ 3.307 and 3.309 are not for application. 

As discussed in detail above, the Veteran has been awarded service connection for a right foot condition.  Accordingly, Wallin element (2) has been demonstrated. 

With respect to crucial Hickson/Wallin element (3), medical evidence of a nexus between either the in-service injury or his service-connected disability and his low back disability, the only nexus opinion of record is unfavorable to the Veteran's claim.  While the July 2010 VA examiner failed to address the matter of medical nexus under either theory of entitlement, the Veteran's complete VA claims file was returned to the VA medical center, and another VA physician opined that the Veteran's diagnosed low back condition was neither caused by his service or aggravated or otherwise related to his service-connected right foot condition.  The August 2010 VA physician noted that the Veteran's lumbar strain was several years removed from the 1989 in-service injury and also commented that his low back condition was a separate entity from his service-connected right foot condition and was "totally not connected."  See the August 2010 addendum to the July 2010 VA examination. 

The Veteran has not submitted a medical opinion to contradict the conclusion of the August 2010 VA physician.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2011) [it is the claimant's responsibility to support a claim for VA benefits].  The Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Concerning the Veteran's assertion low back condition is related to either his service or his service-connected right foot condition, as a lay person, he is not competent to offer opinions on medical causation, and the Board may not accept unsupported lay speculation with regard to medical issues.  See Moray v. Brown, 5 Vet. App. 211   (1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

To the extent the Veteran argues that he has experienced symptomatology associated with his low back condition continually since his discharge from service in 1991, the Board recognizes that the Veteran is competent to testify as to his observable symptoms.  See Barr and Layno, both supra.  However, contentions by the Veteran that he experienced symptomatology associated with low back condition continually are not credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the Veteran].  As noted above, the Veteran did, indeed, injure his low back within the first post-service year.  However, the April 1992 back injury is an intercurrent injury.  The August 2010 VA physician specifically stated that it is "highly unlikely" that the Veteran's low back strain could be continuously reaggravated for such a long length of time between his initial injury in 1989 and his July 2010 diagnosis of a lumbar strain.  See the August 2010 addendum to the July 2010 VA examination.  

The Board finds the factors listed above to be highly probative evidence that there was no continuity of low back symptomatology and weigh heavily against any contention to the contrary.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336- 37   (Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Waters v. Shinseki, 601 F.3d 1274 1278 (Fed. Cir. 2010) (elucidating that VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to); Jandreau v. Nicholson, 492 F.3d at 1376-77 (stating "[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").  Thus, in light of the lack of any record of treatment for or reports of a low back problem after discharge from service until after an intercurrent injury and the examiner's opinion of record, the Board finds any of the Veteran's reports of continuity of low back problems since service are not credible, and thus of no probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Accordingly, service connection cannot be established by continuity of symptomatology as to this condition.

Accordingly, Hickson/Wallin element (3), medical nexus, has not been satisfied, and the Veteran's claim fails on this basis under both theories of entitlement. 

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for a low back condition, to include as secondary to service-connected right foot condition, is denied.


REMAND

An increased rating of 20 percent was granted in a recent Board decision pursuant to Diagnostic Code (DC) 5284.  Under that code, a 20 percent rating is warranted for moderately severe foot injuries.  For an increased rating of 30 percent, severe foot injuries must be demonstrated.  This grant was based on findings made at a VA examination in July 2010.  At that time, the Veteran had an antalgic gate and utilized a cane when ambulating, with little pain relief.  He had mild valgus through his Achilles tendon and calcaneus with weight bearing.  He demonstrated weakness upon eversion, inversion, plantar flexion, and dorsiflexion of the right foot with no active motion of his first metatarsophalangeal joint and complaints of significant pain.  The VA examiner also noted that the Veteran demonstrated 0/5 strength on right-sided great toe flexion.  The Veteran reported severe pain with prolonged standing and walking.  X-rays of the right foot in April 2010 reflected a bony hypertrophic change of the proximal phalanx of the great toe and mid-foot osteophytes.  

The Board's finds that, after all outstanding medical records are associated with the claims file, a contemporaneous and thorough VA examination (which takes into account the records of the Veteran's prior medical history, to include any additional medical evidence received subsequent to this remand) would be helpful in resolving the issue on appeal.  See Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  


Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his right foot condition (status-post bunionectomy), on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  Then schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected right foot disability (status-post bunionectomy).  The examiner should review the claims folder and should note that review in the examination report.  A rationale for all opinions must be provided.  All indicated studies, including X-rays and range of motion studies in degrees, should be conducted, and all findings should be reported in detail.  The opinion should specifically address the following: 

a) Set forth all current complaints, findings and diagnoses pertaining to the right foot disability. 

b) Provide range-of-motion and repetitive motion findings of the feet. 

c) Describe findings as to any weakness, fatigability, incoordination, or excess motion. 

d) Describe the presence or absence of pain, as well as functional impairment. 

e) State what impact, if any, the right foot disability has on the Veteran's employment and daily living activities and whether such disability has resulted in any periods of hospitalization. 

The examiner is requested to provide an opinion as to whether it is his/her opinion that the Veteran's right foot manifestations are best described as slight, moderate, or severe.  

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If the Veteran fails to report to the examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After the requested development has been completed, and after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If any benefits sought remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


